DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendments and remarks filed September 8, 2022.  Claims 1, 9, 15, and 17-19 are amended.  Claims 1-2, 4, 7, 9-10, 12-13, 15, and 17-19 are pending and stand rejected.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6-7, 9-10, 12-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent App. 20160309784 A1 (hereinafter SILVESTRINI) in view of US 20080092912 A1 (hereinafter ROBINSON) and US 5060671 A (hereinafter COUNTS).
Regarding claim 1, SILVESTRINI discloses an aerosol generating system (abstract).  The system comprises a heater (Fig. 1a, electrical heater 106, ¶118); and an aerosol generating article (Fig. 1a, aerosol-generating article 103, ¶118) for use in the aerosol generating assembly, the aerosol generating article comprising an aerosolizable material (¶7, ¶9) and a cooling element (Fig. 1a, insulating portion 121 is considered to be a cooling element ¶121, Claim 8), wherein the heater is arranged to heat the aerosolizable material in use (¶125).  
SILVESTRINI may not explicitly disclose wherein the aerosolizable material comprises a tobacco rod and the tobacco rod comprises a first composition is a first section depleted in one or more volatile components relative to a second composition in a second section having a different compositions composition from the first section.
SILVESTRINI teaches that the aerosolizable material comprises at least two sections have different compositions (Fig. 1a, first compartment 118 and second compartment 122, ¶124).  SILVESTRINI further teaches that the sections deplete at different rates (¶124).  SILVESTRINI further teaches that the control circuitry of the device can control the vapors released (¶125). 
ROBINSON teaches a smoking article with at least one form of tobacco that may include a cigarette incorporated with an electrically powered aerosol generating device (Abstract).  ROBINSON teaches that the tobacco material may be a rod (¶10, ¶23).  ROBINSON further teaches that two components can be located in the smoking article (¶43).  ROBINSON teaches that the cartridge 85 can contain an upstream segment 95 and a downstream segment 98 where the upstream segment contains tobacco or a filler incorporating aerosol-forming material and the downstream segment contains flavors and/or aerosol-forming material (Fig. 1, ¶86).  ROBINSON teaches that tobacco can be incorporated in other forms such as leaf and/or reconstituted tobacco (¶56, ¶58, ¶63).  Robinson teaches that the tobacco can be treated with flavors and additives (¶55) which will introduce desirable sensory characteristics (¶57).  The upstream and/or downstream segment may each be treated with flavor (¶86).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SILVESTRINI to include a tobacco rod with a first and second composition providing separate volatile components  as taught in ROBINSON.  A person of ordinary skill in the art would obviously use the assembly of SILVESTRINI to provide heat to a tobacco rod with multiple segments to generate an aerosol.  Doing so would extract the desired aerosol from the tobacco rod through use of the electric heaters and deliver it to the user.  A person of ordinary skill in the art would be motivated to use multiple tobacco compositions in the different sections to customize the experience for the user and product desirable sensory characteristics (¶57). 
Neither SILVESTRINI nor ROBINSON may explicitly disclose heating of the first section of aerosolizable material is initiated prior to heating of the second section.
SILVESTRINI teaches that the control circuitry of the device can control the vapors released (¶125). 
COUNTS teaches electrically heated article to evolve inhalable flavors with a plurality of charges heated sequentially (abstract).  COUNTS teaches that the electrical heaters are energized in a controlled manner to heat specific flavors (Col. 2, lines 44-59).  COUNTS teaches ten heaters 110 (Fig. 2, Col 3, lines 62-65).  The article has controls that automatically select which charge will be heated and the duration of heating (Col. 4, lines 31-43).  COUNTS teaches sequentially applying power to various slots and fingers (Col. 7, lines 9-22) or in another embodiment strips (Figs. 7I, 7J, and 7K, Col. 7, lines 47-62).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified SILVESTRINI to include heating of the first section of aerosolizable material is initiated prior to heating of the second section as taught in COUNTS.  The instant application limitation of “heating of the first section of aerosolizable material is initiated prior to heating of the second section” is a recitation of the intended use of the claimed invention.  An intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  Both SILVESTRINI and COUNTS are capable of heating the first section prior to heating the second section.  A person of ordinary skill in the art would obviously sequentially heat sections to produce a desired release of flavor with each puff without overheating or burning (COUNTS Col. 1, lines 50-60). 
Regarding claim 2, modified SILVESTRINI discloses the aerosol generating assembly according to claim 1, as discussed above.  SILVESTRINI further discloses wherein the assembly is configured to provide a different heat profile to each of first section and the second section (¶14, ¶16, ¶127 controlling the duty cycle provides different heat profiles to the sections).  SILVESTRINI discloses, “In this way, the user is provided with an aerosol-generating system which enables the quantity of volatile liquid aerosolised to be continuously varied,” (¶17).  
Regarding claim 4, modified SILVESTRINI discloses the aerosol generating assembly according to claim 1, as discussed above.  SILVESTRINI may not explicitly disclose wherein the first and second sections are cylindrical and each is arranged coaxially along the tobacco rod of aerosolizable material.
ROBINSON teaches a smoking article with at least one form of tobacco that may include a cigarette incorporated with an electrically powered aerosol generating device (Abstract).  ROBINSON teaches that the tobacco material may be a rod (¶23).  ROBINSON further teaches that two components can be located in the smoking article (¶43).  ROBINSON teaches that the cartridge 85 can contain an upstream segment 95 and a downstream segment 98 (Fig. 1, ¶86, arranged coaxially).  These segments may contain tobacco, flavors, and/or aerosol-forming material (¶86).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SILVESTRINI to wherein the first and second sections are cylindrical and each is arranged coaxially along the tobacco rod of aerosolizable material as taught in ROBINSON.  A person of ordinary skill in the art would arrange the two sections along the axis of the device.  Further a person of ordinary skill in the art would use a cartridge with an upstream and downstream section of different compositions.  Doing so would allow the user to customize the smoking experience and mix flavors with tobacco.
Regarding claim 7, modified SILVESTRINI discloses the aerosol generating assembly according to claim 1, as discussed above.  SILVESTRINI further discloses at least two heaters, wherein the at least two heaters are arranged to respectively heat different sections of the aerosolizable material. SILVESTRINI discloses multiple heaters (¶18).  Specifically, SILVESTRINI discloses control circuitry 134 that provides a controlled power profile to the second heater 136 (Fig. 1(b), ¶127).  SILVESTRINI discloses multiple heaters may be added (¶18).
Regarding claim 9, SILVESTRINI discloses an aerosol generating system (abstract).  SILVESTRINI discloses a method for heating (¶125), in an aerosol generating assembly (Fig. 1a, aerosol-generating system 100, ¶118), an aerosol generating article (Fig. 1a, aerosol-generating article 103, ¶118) comprising an aerosolizable material (¶7, ¶9) and a cooling element (Fig. 1a, insulating portion 121 is considered to be a cooling element ¶121, Claim 8).  
SILVESTRINI may not explicitly disclose wherein the aerosolizable material comprises a tobacco rod and the tobacco rod comprises a first composition is a first section depleted in one or more volatile components relative to a second composition in a second section having a different compositions composition from the first section.
SILVESTRINI teaches that the aerosolizable material comprises at least two sections have different compositions (Fig. 1a, first compartment 118 and second compartment 122, ¶124).  SILVESTRINI further teaches that the sections deplete at different rates (¶124).  SILVESTRINI further teaches that the control circuitry of the device can control the vapors released (¶125). 
ROBINSON teaches a smoking article with at least one form of tobacco that may include a cigarette incorporated with an electrically powered aerosol generating device (Abstract).  ROBINSON teaches that the tobacco material may be a rod (¶10, ¶23).  ROBINSON further teaches that two components can be located in the smoking article (¶43).  ROBINSON teaches that the cartridge 85 can contain an upstream segment 95 and a downstream segment 98 so that the upstream segment contains tobacco or a filler incorporating aerosol-forming material and the downstream segment contains flavors and/or aerosol-forming material (Fig. 1, ¶86).  ROBINSON teaches that tobacco can be incorporated in other forms such as leaf and/or reconstituted tobacco (¶56, ¶58, ¶63).  Robinson teaches that the tobacco can be treated with flavors and additives (¶55) which will introduce desirable sensory characteristics (¶57).  The upstream and/or downstream segment may each be treated with flavor (¶86).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SILVESTRINI to include a tobacco rod with a first and second composition providing separate volatile components  as taught in ROBINSON.  A person of ordinary skill in the art would obviously use the assembly of SILVESTRINI to provide heat to a tobacco rod with multiple segments to generate an aerosol.  Doing so would extract the desired aerosol from the tobacco rod through use of the electric heaters and deliver it to the user.  A person of ordinary skill in the art would be motivated to use multiple tobacco compositions in the different sections to customize the experience for the user and product desirable sensory characteristics (¶57).Regarding claim 10, modified SILVESTRINI discloses the method according to claim 9, as discussed above.  SILVESTRINI further discloses providing a different heat profile to each of the aerosolizable material first and second sections having different compositions.  (¶14, ¶16, ¶127 controlling the duty cycle provides different heat profiles to the sections).  SILVESTRINI discloses, “In this way, the user is provided with an aerosol-generating system which enables the quantity of volatile liquid aerosolised to be continuously varied,” (¶17).  
Neither SILVESTRINI nor ROBINSON may explicitly disclose heating of the first section of aerosolizable material is initiated prior to heating of the second section.
SILVESTRINI teaches that the control circuitry of the device can control the vapors released (¶125). 
COUNTS teaches electrically heated article to evolve inhalable flavors with a plurality of charges heated sequentially (abstract).  COUNTS teaches that the electrical heaters are energized in a controlled manner to heat specific flavors (Col. 2, lines 44-59).  COUNTS teaches ten heaters 110 (Fig. 2, Col 3, lines 62-65).  The article has controls that automatically select which charge will be heated and the duration of heating (Col. 4, lines 31-43).  COUNTS teaches sequentially applying power to various slots and fingers (Col. 7, lines 9-22) or in another embodiment strips (Figs. 7I, 7J, and 7K, Col. 7, lines 47-62).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified SILVESTRINI to include heating of the first section of aerosolizable material is initiated prior to heating of the second section as taught in COUNTS.  The instant application limitation of “heating of the first section of aerosolizable material is initiated prior to heating of the second section” is a recitation of the intended use of the claimed invention.  An intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  Both SILVESTRINI and COUNTS are capable of heating the first section prior to heating the second section.  A person of ordinary skill in the art would obviously sequentially heat sections to produce a desired release of flavor with each puff without overheating or burning (COUNTS Col. 1, lines 50-60). 
Regarding claim 12, modified SILVESTRINI discloses the method according to claim 9, as discussed above.  SILVESTRINI may not explicitly disclose wherein the first and second sections are cylindrical and each is arranged coaxially along the tobacco rod of aerosolizable material.
ROBINSON teaches a smoking article with at least one form of tobacco that may include a cigarette incorporated with an electrically powered aerosol generating device (Abstract).  ROBINSON teaches that the tobacco material may be a rod (¶23).  ROBINSON further teaches that two components can be located in the smoking article (¶43).  ROBINSON teaches that the cartridge 85 can contain an upstream segment 95 and a downstream segment 98 (Fig. 1, ¶86, arranged coaxially).  These segments may contain tobacco, flavors, and/or aerosol-forming material (¶86).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SILVESTRINI to wherein the first and second sections are cylindrical and each is arranged coaxially along the tobacco rod of aerosolizable material as taught in ROBINSON.  A person of ordinary skill in the art would arrange the two sections along the axis of the device.  Further a person of ordinary skill in the art would use a cartridge with an upstream and downstream section of different compositions.  Doing so would allow the user to customize the smoking experience and mix flavors with tobacco.
Regarding claim 13, modified SILVESTRINI discloses the method according to claim 9, as discussed above.  SILVESTRINI further discloses wherein the composition in the first section of the aerosolizable material is depleted in one or more volatile components relative to the composition in a second section (¶124).
Regarding claim 15, SILVESTRINI discloses an aerosol generating system (abstract).  SILVESTRINI discloses an aerosolizable generating article (Fig. 1a, aerosol-generating article 103, ¶118), for use in an aerosol generating assembly (Fig. 1a, aerosol-generating system 100, ¶118) the aerosol generating article comprising an aerosolizable material (¶7, ¶9) and a cooling element (Fig. 1a, insulating portion 121 is considered to be a cooling element ¶121, Claim 8).  
SILVESTRINI may not explicitly disclose the aerosolizable material comprises a tobacco rod, the tobacco rod comprising a first section and a second section having different compositions and wherein the composition in the first section of the aerosolizable material is depleted in one or more volatile components relative to the composition in the second section such that heating of the first section of aerosolizable material is initiated prior to heating of the second section.
SILVESTRINI teaches that the aerosolizable material comprises at least two sections have different compositions (Fig. 1a, first compartment 118 and second compartment 122, ¶124).  SILVESTRINI further teaches that the sections deplete at different rates (¶124).  SILVESTRINI further teaches that the control circuitry of the device can control the vapors released (¶125). 
ROBINSON teaches a smoking article with at least one form of tobacco that may include a cigarette incorporated with an electrically powered aerosol generating device (Abstract).  ROBINSON teaches that the tobacco material may be a rod (¶10, ¶23).  ROBINSON further teaches that two components can be located in the smoking article (¶43).  ROBINSON teaches that the cartridge 85 can contain an upstream segment 95 and a downstream segment 98 (Fig. 1, ¶86).  These segments may contain tobacco, flavors, and/or aerosol-forming material (¶86).  ROBINSON teaches that tobacco can be incorporated in other forms such as leave and/or reconstituted tobacco (¶56, ¶58, ¶63).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SILVESTRINI to include the aerosolizable material comprises a tobacco rod, the tobacco rod comprising a first section and a second section having different compositions and wherein the composition in the first section of the aerosolizable material is depleted in one or more volatile components relative to the composition in the second section such that heating of the first section of aerosolizable material is initiated prior to heating of the second section as taught in SILVESTRINI and ROBINSON.  A person of ordinary skill in the art would obviously use the assembly to provide heat to a tobacco rod and generate an aerosol.  Doing so would extract the desired aerosol from the tobacco rod through use of the electric heaters and deliver it to the user.  A person of ordinary skill in the art would be motivated to use multiple tobacco compositions in the different sections to customize the experience for the user. 
Neither SILVESTRINI nor ROBINSON may explicitly disclose heating of the first section of aerosolizable material is initiated prior to heating of the second section.
SILVESTRINI teaches that the control circuitry of the device can control the vapors released (¶125). 
COUNTS teaches electrically heated article to evolve inhalable flavors with a plurality of charges heated sequentially (abstract).  COUNTS teaches that the electrical heaters are energized in a controlled manner to heat specific flavors (Col. 2, lines 44-59).  COUNTS teaches ten heaters 110 (Fig. 2, Col 3, lines 62-65).  The article has controls that automatically select which charge will be heated and the duration of heating (Col. 4, lines 31-43).  COUNTS teaches sequentially applying power to various slots and fingers (Col. 7, lines 9-22) or in another embodiment strips (Figs. 7I, 7J, and 7K, Col. 7, lines 47-62).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified SILVESTRINI to include heating of the first section of aerosolizable material is initiated prior to heating of the second section as taught in COUNTS.  The instant application limitation of “heating of the first section of aerosolizable material is initiated prior to heating of the second section” is a recitation of the intended use of the claimed invention.  An intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  Both SILVESTRINI and COUNTS are capable of heating the first section prior to heating the second section.  A person of ordinary skill in the art would obviously sequentially heat sections to produce a desired release of flavor with each puff without overheating or burning (COUNTS Col. 1, lines 50-60). 
Regarding claim 17, modified SILVESTRINI discloses the aerosol generating article according to claim 15, as discussed above.  SILVESTRINI further discloses the aerosolizable material being configured such that the section that is heated first in use is relatively depleted in one or more volatile components compared to the section that is heated second in use (¶124).
Regarding claim 18, modified SILVESTRINI discloses the aerosol generating article according to claim 15, as discussed above.  SILVESTRINI further discloses a filter (filter ¶52).
Regarding claim 19, SILVESTRINI discloses the aerosol generating assembly according to claim 15, as discussed above.  SILVESTRINI further discloses providing an aerosolizable material (¶7, ¶9) containing two different compositions (Fig. 1a, first compartment 118 and second compartment 122, ¶124); and wrapping the aerosolizable material and the cooling element (filter ¶52, ¶99 and the insulating portion 121 is considered to be cooling ¶121, Claim 8) in a wrapper material (Fig. 1a, housing 104, ¶118).  SILVESTRINI discloses that the aerosol-generating article is placed in the housing (¶118).  The insulating portion 121 is wrapped in the housing.  
SILVESTRINI may not explicitly disclose wherein the aerosolizable material comprises a tobacco rod and the tobacco rod comprises a first composition is a first section depleted in one or more volatile components relative to a second composition in a second section having a different compositions composition from the first section.
SILVESTRINI teaches that the aerosolizable material comprises at least two sections have different compositions (Fig. 1a, first compartment 118 and second compartment 122, ¶124).  SILVESTRINI further teaches that the sections deplete at different rates (¶124).  SILVESTRINI further teaches that the control circuitry of the device can control the vapors released (¶125). 
ROBINSON teaches a smoking article with at least one form of tobacco that may include a cigarette incorporated with an electrically powered aerosol generating device (Abstract).  ROBINSON teaches that the tobacco material may be a rod (¶10, ¶23).  ROBINSON further teaches that two components can be located in the smoking article (¶43).  ROBINSON teaches that the cartridge 85 can contain an upstream segment 95 and a downstream segment 98 (Fig. 1, ¶86).  These segments may contain tobacco, flavors, and/or aerosol-forming material (¶86).  ROBINSON teaches that tobacco can be incorporated in other forms such as leave and/or reconstituted tobacco (¶56, ¶58, ¶63).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SILVESTRINI to include wherein the aerosolizable material comprises a tobacco rod and the tobacco rod comprises a first composition is a first section depleted in one or more volatile components relative to a second composition in a second section having a different compositions composition from the first section as taught in SILVESTRINI and ROBINSON.  A person of ordinary skill in the art would obviously use the assembly to provide heat to a tobacco rod and generate an aerosol.  Doing so would extract the desired aerosol from the tobacco rod through use of the electric heaters and deliver it to the user.  A person of ordinary skill in the art would be motivated to use multiple tobacco compositions in the different sections to customize the experience for the user. 

Response to Arguments
Applicant's arguments filed September 8, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the prior art of record does not disclose or teach a cooling element.  However, as explained above, SILVESTRINI discloses an insulating portion 121.  This insulating portion is indeed a cooling element insomuch as it provides thermal separation between the two portions making one side cooler than the other (¶121).  Further as shown in Fig. 1(a) the insulating portion is downstream of the electrical heater 106.  Therefore as the vapor moves down the insulation portion it will cool along the gradient as a function of thermodynamic heat losses.  In response to applicant's argument that in the instant application the cooling element functions to cool gaseous components, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case the insulating portion is capable of cooling the components and therefore reads on the claim recitation.

Conclusion
Applicant's amendment necessitated the re-mapping of elements of SILVESTRINI presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747